Citation Nr: 0124089	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97- 27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1958 to 
June 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO), which denied service connection for frostbite to the 
feet.

In connection with this appeal, the veteran indicated that he 
desired a hearing before a traveling Member of the Board.  In 
December 1998, he appeared for a hearing before a Decision 
Review Officer at the RO.  During that hearing, he stated 
that he no longer wanted a hearing before a Member of the 
Board.  See 38 C.F.R. § 20.704(e) (2001).  Accordingly, the 
Board will proceed with consideration of his claim based on 
the evidence of record, as he has requested.


FINDING OF FACT

The totality of the evidence of record indicates that the 
veteran sustained frostbite to the feet in service, 
productive of current chronic residual disability.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
frostbite to the feet was incurred in active service.  38 
U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The record contains 
service medical records, the RO made several attempts to 
obtain active duty inpatient clinical records, and the RO 
asked the veteran to provide names of private treating 
physicians.  Additionally, the RO prepared a comprehensive 
statement of the case and supplemental statement of the case 
and the veteran was afforded two comprehensive VA medical 
examinations.  Furthermore, the appellant was advised of all 
applicable law and regulations and of the type of evidence 
required to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

The Board notes that during his December 1998 hearing, the 
veteran indicated that the private physician who provided 
treatment in the 1970s was no longer alive and that he did 
not know whether records from that practice still existed.

Factual Background

The April 1958 pre-induction report of medical examination 
noted no particular disease, disability, or abnormality, and 
the veteran was found qualified for military service.  The 
corresponding report of medical history indicated that the 
veteran had mumps, presumably as a child.  Otherwise, he 
indicated that he was in good health.

Special orders, dated in September 1959 and entitled 
Administrative Absence-Rest and Relaxation, indicate that the 
veteran was to be transported from Kimpo Air Force Base in 
Korea to Kishine Barracks in Japan.

The June 1960 service discharge medical examination report 
indicated that he had a mole on the right upper chest.  The 
corresponding report of medical history completed by the 
veteran indicated that he had had mumps, whooping cough, ear, 
nose and throat trouble, and hay fever.  His service medical 
records do not contain any details pertinent to frostbite.

The veteran's DD Form 214 reflects that he had foreign 
service for close to 13 months.

In a December 1996 statement, he indicated that he was 
requesting service connection for frostbite to the feet.  He 
stated that he served in Korea in 1958-59.  During that time, 
he was sent into the field for approximately 15 days.  He 
indicated that at the end of that period, trucks were unable 
to pick him up at the predetermined location, and he had to 
walk five or six miles in sub zero temperatures in order to 
meet the trucks.  According to him, it was then that he was 
frostbitten.  He stated that he spent time in the infirmary 
for treatment and that he has suffered increasingly severe 
pain in the toes since that time.  

On January 1997 VA medical examination, he reported that he 
was diagnosed with frostbite during service and that he was 
told that no effective treatment was available.  That 
information was repeated by private physicians after service.  
He complained of deep aching pain in his feet during cold 
weather.  He also complained of itching in the feet and 
cracking skin during warm weather.  He reported tingling and 
occasional numbness in the feet that have increased in 
severity in recent years.  On objective examination, the 
examiner noted that his feet were cool to the touch and 
moderately cyanotic in a dependent position.  There were no 
lesions on or around the toes, but he had slightly decreased 
capillary refill in the toes in comparison with other 
extremities.  Range of motion was normal in both feet.  Sharp 
and dull sensations were equal in both feet and within normal 
limits.  The examiner diagnosed moderate paresthesia and 
myalgia secondary to frostbite.  

In January 1997 he underwent additional VA medical 
examination of the feet.  He reported extreme cold exposure 
in Korea during a 15-day period after which he was diagnosed 
with frostbite.  He stated that he was hospitalized for a 
week and that his toes bled and swelled during that time.  He 
returned to full duty within three to four weeks.  He 
indicated that he felt pain and other symptoms since that 
time and that the severity of the symptoms has increased over 
the years.  On objective examination the toes were cold to 
the touch, capillary circulation in the toes was normal, and 
there was no loss of tissue.  The examiner diagnosed 
continuing pain, numbness, and cold sensation as residuals of 
a cold exposure injury.  

By April 1997 rating decision, the RO denied service 
connection for frostbite of the feet.  

In December 1998, he testified at a hearing before a Decision 
Review Officer at the RO that in the winter of 1958-59 he was 
stationed in Korea.  During that period, he spent 15 days in 
the field in freezing temperatures.  While in the field, 
small fires could be built.  However, at the end of the 15 
day period, he incurred frostbite in the feet when walking 
several miles to a truck.  His feet were cracked and 
bleeding, and he was taken to a field hospital where he was 
required to stay in bed for a week.  Apparently, the treating 
physician told him that he would suffer symptoms during cold 
temperatures and that no treatment was available.  He 
indicated that he mentioned his frostbite at discharge and 
was told he would have to "live with it."  He testified 
that after service, he returned to his previous job at a 
plywood factory where the temperature was warm due to his 
proximity to the machinery.  When that factory closed in 
1988, he drove a truck for a mill.  He stated that his feet 
have hurt in cold weather since that time and that his 
symptoms had worsened over the years.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(2001).

Analysis

According to the January 1997 VA medical examination, the 
veteran is suffering from residuals of a cold exposure 
injury.  Thus, he has a current disability, one of the 
factors that must be present in order for service connection 
to be granted.  See, e.g., Hickson, supra.  However, in order 
for service connection to be granted, his current disability 
must be linked to service.  38 C.F.R. § 3.303.  

Although available service medical records do not mention 
frostbite, the evidence shows that the veteran was in fact 
stationed in Korea.  According to the September 1959 
memorandum, he was shipped from Korea to Japan for rest and 
relaxation.  Also, the DD Form 214 reflected that he was 
stationed abroad for almost 13 months.  Finally, his sworn 
testimony and other statements of record indicate that he 
served in Korea.  Moreover, his recitation of the details 
regarding his frostbite have been consistent throughout the 
claims file.  Details he put forth in his initial 
communication regarding his claim do not differ from 
information he provided to the VA medical examiners and at 
his hearing.  The consistency of his story coupled with the 
fact that the veterans' benefits system is pro claimant, see, 
e.g., Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and that 
he is entitled to the benefit of the doubt, see, e.g., 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra, leads 
the Board to find his account in this instance very credible.

There in no indication that the veteran suffered any cold 
injury following service, and the VA examiners have related 
his current symptomatology to a cold injury.  Thus, the Board 
finds that the veteran's symptoms are related to frostbite 
incurred in service.  Because the veteran has a current 
disability and because it is related to service, service 
connection must be granted.  38 C.F.R. § 3.303.  

In any event, the evidence weighing in favor of the veteran 
and that weighing against his claim of service connection for 
residuals of frostbite to the feet is at least in relative 
equipoise.  See Gilbert, supra.  In such cases, the benefit 
of the doubt will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.  


ORDER

Service connection for residuals of frostbite to the feet is 
granted.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

